Citation Nr: 0124987	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-04 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher initial disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 until 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a December 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.

The evidence of record indicates that the veteran was 
scheduled to have a hearing before a member of the Board in 
September 2001, but notes that he failed to report.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's PTSD is currently productive of subjective 
complaints of nightmares, impaired memory, irritability, and 
suicidal ideations; objective findings include an observed 
difficulty in maintaining a train of thought, a diagnosis of 
chronic PTSD and a Global Assessment of Functioning (GAF) 
score of 40.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§  4.125, 4.126, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher initial disability rating for his 
service-connected PTSD.  A review of the record reveals that 
the veteran's initial claim of service connection for PTSD 
was received by the RO in January 2000.  Service connection 
was established, and a disability evaluation of 30 percent 
was assigned per a December 2000 rating decision.  That 
determination was based on evidence that included outpatient 
treatment reports dated from November 1999 to June 2000 as 
well as an August 2000 VA examination.  The RO found that 
these records demonstrated the veteran's PTSD to be 
consistent with a rating of 30 percent, but did not show 
sufficient occupational and social impairment as to warrant a 
higher evaluation.  The veteran disagreed with that decision.  
Since the veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and statement of the case and supplemental statement 
of the case.  The RO also made satisfactory efforts to ensure 
that all relevant evidence had been associated with the 
claims file.  Additionally, the Board observes that 
outpatient treatment records are associated with the claims 
file, and the veteran was afforded a VA examination in August 
2000 in connection with his claim.  Finally, the veteran was 
apprised of the date and time of his hearing before a Member 
of the Board, scheduled for August 2001, and his failure to 
report on this date was not due to any deficiencies on the 
part of VA.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that the 
requirements under the VCAA (as pertains to this case) have 
been satisfied and that this case is ready for further 
appellate review on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

As noted earlier, the RO assigned a 30 percent evaluation for 
the veteran's post-traumatic stress disorder pursuant to the 
schedular criteria set forth under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A mental disorder is evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  A 30 percent 
evaluation is assigned if there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  A 50 percent evaluation 
requires evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board futher notes that a 70 percent rating is warranted 
under Diagnostic Code 9411 for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.
Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  The Board finds that the 
initial evaluation of 30 percent has insufficiently reflected 
the veteran's level of impairment and that the evidence 
warrants a 100 percent evaluation for the entire period of 
the appeal.

The medical evidence of record includes outpatient treatment 
reports from November 1999 through April 2001.  From these 
records, it is gleaned that the veteran experienced many 
traumatic episodes while in service, including being shot at 
and observing death and mutilations around him.  One incident 
particularly troubling to the veteran was an attack on his 
ship by a kamikaze pilot.  As a medic aboard the ship, the 
veteran was called upon to attend to the dead and dismembered 
bodies that were severely burned.  As the veteran noted in a 
December 1999 treatment report, his mood has never been 
normal since the trauma of the attack.  He related persistent 
memories, frequent nightmares, and occasional daytime 
flashbacks, and noted that the symptoms have lessened 
somewhat with the passage of time.

A treatment report dated February 2000 revealed additional 
subjective complaints of intrusive memories, increased 
startle response, social isolation, and survivor guilt.  In 
this report it was noted that the veteran scored a 143 on the 
Mississippi Scale for PTSD, indicating a severe diagnosis.  
His PTSD was characterized as "severe and chronic."  More 
recent treatment reports reveal some improvement in the 
veteran's condition.  In March 2000, the veteran reported 
still having nightmares, but commented that they were not as 
vivid or frequent as in the past.  In May 2000, the examiner 
noted the veteran's PTSD symptom's to be chronic and severe, 
but with less frequent severe episodes.  The veteran's 
condition appeared to regress in September 2000, where the 
veteran reported an increase in anxiety, affecting his 
ability to function.  However, the two most recent reports, 
dated March and April 2001, report that the veteran's sleep 
had improved.  The March report further stated that the 
veteran was exhibiting less irritability during the day.  
Despite these references to improvement in symptomatology, at 
all times the veteran's diagnosis remained listed as 
"chronic and severe."  

The medical evidence of record further includes a VA 
examination conducted in August 2000.  At this time the 
veteran presented with subjective complaints of bad dreams, 
in which he could smell burning flesh.  He stated that his 
sleep had improved with the prescription of medication, but 
that he continued to have bad episodes during sleep.  During 
those episodes, while asleep, he would repeatedly kick at the 
dresser at the foot of the bed.  The veteran further reported 
irritability and estrangement from others.  Furthermore, the 
veteran complained of problems with concentration and memory, 
both long and short-term.  He also described his energy level 
as "bad."  He denied suicidal and homicidal ideation, and 
additionally denied auditory and visual hallucinations.  The 
veteran described having an affectionate relationship with 
his wife, but noted having no friends outside his immediate 
family.  He stated that historically he had a difficult time 
holding a job.  Regarding daily functioning, the veteran 
explained that he would cook breakfast for he and his wife on 
a daily basis, and additionally would do the grocery shopping 
for the household.  He also took care of two puppies.  

Upon examination in August 2000, the veteran was noted to 
have great difficulty maintaining his train of thought.  He 
would periodically drift off and "not be psychologically 
present."  The veteran stated that his war experiences 
totally changed him.  Though his speech was found to be 
fluent and free of paraphasias, the veteran was noted to have 
blocked thought flow when relaying war memories.  There was 
no indication of systematized delusion, or any type of 
psychotic process.  The veteran was found to be oriented to 
person, place, time and situation.  His affect was labile.  
The veteran's premorbid intellect was assessed as above 
average, based on vocabulary and word usage.  The veteran's 
GAF score was 40, indicating some impairment in 
communication, or major impairment in several areas, such as 
work, or school, family relations, judgment, thinking or 
mood.  See The American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).

Also of record are statements of the veteran, made in his VA-
9 Appeal form, disputing the characterizations made by his 
examiners.  The veteran adamantly denied that his condition 
had improved.  He stated that, aside from a brief period of 
improvement due to medication, his nightmares have remained 
as intense as ever.  He further commented that his sleep was 
no longer improved by medication.  Finally, he stated that 
occasionally he does contemplate suicide.
  
In summation, the medical evidence reveals the veteran to be 
plagued by intense nightmares, anxiety, chronic sleep 
impairment, and mild memory loss.  Additionally, the veteran 
displayed difficulty maintaining his train of thought, and 
was described by the VA examiner as not being psychologically 
present for periods of time during his examination.  
Moreover, the veteran has demonstrated a pronounced inability 
to maintain friendships and to hold a job.  Finally, he has 
intimated thoughts of suicide.  The Board finds these 
symptoms reflect a level of impairment far beyond his present 
rating of 30 percent under Diagnostic Code 9411.  This rating 
recognizes some social and occupational impairment but still 
contemplates an individual that is generally functioning 
satisfactorily with routine behavior, self-care and normal 
conversation.  While the evidence here shows that the veteran 
would tend to routine chores such as cooking and shopping, 
the Board is persuaded that the veteran's disability picture 
more nearly approximates a 100 percent rating, for the 
reasons discussed below.   

In finding that a 100 percent rating under Diagnostic Code 
9411 most accurately reflects the severity of the veteran's 
PTSD for the entire period of the veteran's claim, the Board 
is highly persuaded by the GAF score of 40 assigned by the VA 
examiner in August 2000.  This score was determined after 
thorough observation and interaction with the veteran, by an 
examiner that had access to the veteran's entire medical 
history.  For this reason, the Board finds this GAF 
assignment to be highly probative.  As previously noted, a 
GAF score of 40 reflects an individual with some impairment 
in communication, or with major impairment in several areas, 
including social and occupational functioning.  See The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  The VA 
examiner's assignment of a GAF score of 40 is consistent with 
evidence of record reflecting the veteran's inability to hold 
a job or to maintain friendships outside his immediate 
family.  Moreover, the GAF score is consistent with the 
examiner's observations that the veteran was psychologically 
absent for periods of time, lacking the ability to remain 
focused on the conversation.  In the opinion of the Board, 
this latter observation undercuts the finding that the 
veteran was oriented to person, place, time and situation.  

In summation, the evidence of record supports the existence 
of a gross disturbance in thought process, exhibited by the 
veteran's tendency to drift out of awareness during his 
August 2000 VA examination, and by his symptoms such as 
nightmares, irritability and flashbacks.  Moreover, the 
veteran's symptoms have been consistently described as 
"severe and chronic" throughout the medical evidence of 
record.  Additionally, his suicidal thoughts expressed in the 
VA-9 form reveal a persistent danger of hurting himself.  
Finally, the veteran has been historically incapable of 
holding a job or making friends, and he reported having 
feelings of estrangement from others.  While the Board 
acknowledges that not all of the criteria for a 100 percent 
evaluation have been shown by the medical evidence (e.g., 
lack of delusions or hallucinations), as stated in 38 C.F.R. 
§ 4.21, it is not expected that every single symptom be 
exhibited.  Thus, based on the symptomatology described 
above, the Board finds that the evidence shows the veteran's 
PTSD to most nearly approximate a 100 percent evaluation 
under Diagnostic Code 9411 for the entirety of the veteran's 
claim.
 
In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
In conclusion, the current medical evidence, as previously 
discussed, warrants an increase to a 100 percent evaluation 
for the entirety of the veteran's claim.  The Board notes 
that in reaching this conclusion, the preponderance of the 
evidence is in support of the claim, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the evidence does not reflect, nor does the 
veteran contend, that his PTSD has adversely affected his 
employability beyond that contemplated in the VA Schedule for 
Rating Disabilities, which is premised on the average 
impairment in earning capacity.  While the Board acknowledges 
the veteran's difficulty holding a job prior to becoming 
self-employed, the Board does not find it impracticable to 
apply the regular schedular standards, and finds no basis to 
warrant consideration of an extra-schedular rating under 
38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 100 percent rating for PTSD is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

